PER CURIAM.
We review the trial court order denying appellant’s motion to correct illegal sentence alleging his right to be resentenced under the 1994 sentencing guidelines.
Appellant’s offenses fell within the window period for making his challenge to his sentences under the 1995 guidelines under Heggs v. State, 759 So.2d 620 (Fla.2000), as revised in 759 So.2d 620 (Fla.2000). See Trapp v. State, 760 So.2d 924 (Fla.2000); Salters v. State, 758 So.2d 667 (Fla.2000).
We reverse the. trial court’s order summarily denying the motion to correct illegal sentence, and remand for the trial court to determine whether resentencing is required under Heggs. See Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000); Battle v. State, 761 So.2d 1177 (Fla. 4th DCA 2000).
FARMER, POLEN and KLEIN, JJ., concur.